Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/235711 has claims 1-20 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is December 18, 2018.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated February 5, 2019, June 11, 2020 and February 24, 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-11, 13-20 are rejected under 35 U.S.C. 103 as being obvious over Li et al. hereafter Li (Pub. No.: US 2015/0209960 A1), in view of Fritz et al. hereafter Fritz (Pub. No.: US 2020/0078814 A1), further in view of Chen et al. hereafter Chen (“Research on Spacial Trajectory Optimization for Spray Painting Robot Oriented to 3D Entities”, IEEE, 2018, pp 1231-1236).

Regarding Claim 1, Li discloses a computer-implemented method of simulating electrostatic painting on a real-world object (Li: Abstract, [0026]), the method comprising:
receiving an indication of (Li: [0026]: the controller 30 may also maintain a database made up of characteristics of particular types of dispensers such as an atomizer or a spray gun, and also characteristics of possible materials being dispensed; [0029]: relatively rapid determination of paint droplet flow and accumulation based upon the constraints presented by the models representing the paint, the object, the dispensing system and the surrounding environment);
representing paint deposition of the given real-world robotically controlled electrostatic paint gun in a virtual environment, said representing, for a subject time period, computing total paint accumulation on a given surface element of a model representing the real-world object (Li: [0028], [0029]: Use of the above code allows for relatively rapid determination of paint droplet flow and accumulation based upon the constraints presented by the models representing the paint, the object, the dispensing system and the surrounding environment. The controllers also connected to a renderer 38 which is connected to a video display 40. The renderer, which is typically a graphics processing software component, generates a representation showing the calculated dispensing of the paint dispenser simulation), computing total paint accumulation including:
determining direct paint accumulation on the given surface element for the subject time period (Li: [0028], [0029]: Use of the above code allows for relatively rapid determination of paint droplet flow and accumulation based upon the constraints presented by the models representing the paint, the object, the dispensing system and the surrounding environment. The controllers also connected to a renderer 38 which is connected to a video display 40. The renderer, which is typically a graphics processing software component, generates a representation showing the calculated dispensing of the paint dispenser simulation); and
determining total paint accumulation for the given surface element for the subject time period by summing the determined wrap-around paint accumulation and the determined direct paint accumulation (Li: [0028]: The simulation utilizes the modified Navier-Stokes equations in a step-by-step iterative process. In essence, the process simulates at least the trajectory path of the dispenser, the droplet flow pattern, and the shape of the object. Other parameters may also be simulated. The simulation is segmented into a series of time steps……a more accurate determination of paint/fluid/powder accumulation on an object; [0029]: Use of the above code allows for relatively rapid determination of paint droplet flow and accumulation based upon the constraints presented by the models representing the paint, the object, the dispensing system and the surrounding environment. The controllers also connected to a renderer 38 which is connected to a video display 40. The renderer, which is typically a graphics processing software component, generates a representation showing the calculated dispensing of the paint dispenser simulation); and
generating a parameter file including parameters accounting for the determined total paint accumulation for the given surface element, the generated parameter file enabling precision operation of the given real-world robotically controlled electrostatic paint gun to paint the real-world object (Li: [0028], [0029], [0030]: the user may input different parameters, paint viscosity or other environmental characteristics to see how that changes output parameters such as the paint simulation and the determined relative thickness of the paint dispensed onto an object. The simulation may include a representation of the trajectory along with the various inputs and outputs that control dispensing of the material).

Li doensot explicitly discloses:
if there is a wrap-around path within a spray zone of the paint gun for paint particles to reach the given surface element, determining wrap-around paint accumulation on the given surface element during the subject time period using the indication of paint deposition rate,  where wrap-around paint accumulation stops if the maximum paint accumulation is reached; 

if there is a wrap-around path within a spray zone of the paint gun for paint particles to reach the given surface element, determining wrap-around paint accumulation on the given surface element during the subject time period (Fritz: Figures 3,4 and 5, [0023], [0024], [0029], [0033], 0036]: wrap around component edges); 
Li and Fritz are analogous art because they are from the same field of endeavor. They both relate to painting process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above paint material dispensing robot simulations, as taught by Li, and incorporating the technique of painting of wrap-around component edges, as taught by Fritz.
One of ordinary skill in the art would have been motivated to do this modification in order to paint applied by the application device essentially completely on the component to be coated without overspray deposits, as suggested by Fritz (Fritz: abstract).

Li and/or Fritz do not explicitly discloses a paint deposition rate.
Chen discloses a paint deposition rate (Chen: Figure 2, section 2: Mathematical model of paint deposition rate).
Li, Fritz and Chen are analogous art because they are from the same field of endeavor. All of them relate to painting process.

One of ordinary skill in the art would have been motivated to do this modification in order to meet the requirements of the uniformity of paint thickness for a 3D entity, as suggested by Chen (Chen: abstract).

Regarding Claims 13 and 20, the claims recite the same substantive limitations as Claim 1 and are rejected using the same teachings.

Regarding Claim 2, the combinations of Li, Fritz and Chen discloses the method of Claim 1 further comprising:
receiving an indication of desired paint accumulation for the given surface element (Li: [0026]: the controller 30 may also maintain a database made up of characteristics of particular types of dispensers such as an atomizer or a spray gun, and also characteristics of possible materials being dispensed; [0029]: relatively rapid determination of paint droplet flow and accumulation based upon the constraints presented by the models representing the paint, the object, the dispensing system and the surrounding environment); and
wherein, generating the parameter file further includes:
determining paint process settings to control the given real-world electrostatic paint gun to attain the desired paint accumulation for the given surface element (Li: Figure 5, 6, 7, [0026], [0030], [0035], [0036]);  and
(Li: Figure 5, 6, 7, [0028], [0030], [0035], [0036]).

Regarding Claim 14, the claim recites the same substantive limitations as Claim 2 and is rejected using the same teachings.

Regarding Claim 3, the combinations of Li, Fritz and Chen further discloses the method of Claim 2 wherein the paint process settings include at least one of: speed of the given real-world robotically controlled electrostatic paint gun, path of the given realworld robotically controlled electrostatic paint gun, and distance between the real-world object and the given real-world robotically controlled electrostatic paint gun (Li: Figure 4, 5, 6, 7, [0034], [0035], [0036]: trajectory path).


Regarding Claim 4, the combinations of Li, Fritz and Chen discloses the method of Claim 2 further comprising:
transmitting the generated parameter file including the determined paint process settings to the given real-world robotically controlled electrostatic paint gun, the transmitting causing the given real-world robotically controlled electrostatic paint gun to paint the real-world object in accordance with the determined paint process settings (Li: Figure 4, 5, 6, 7, [0032]: After several iterations of the tuner and the paint simulation process, and once an optimized simulation is obtained, the results from the simulation can be transferred to the actual robot 14, the dispenser 16 and, if appropriate, the conveyor 22 so as to validate the simulation results. As discussed, the desired simulation scenario is uploaded or otherwise transferred t one or more robot controllers 24).

Regarding Claim 15, the claim recites the same substantive limitations as Claim 4 and is rejected using the same teachings.

Regarding Claim 5, the combinations of Li, Fritz and Chen discloses the method of Claim 1 further comprising:
receiving paint process parameters (Li: [0030], [0032]).

Regarding Claim 6, the combinations of Li, Fritz and Chen discloses the method of Claim 5 wherein the paint process parameters include at least one of: paint parameters, position parameters, and calibration parameters (Li: [0030], [0031], [0032]: the user may input different parameters, paint viscosity or other environmental characteristics to see how that changes output parameters such as the paint simulation and the determined relative thickness of the paint dispensed onto an object;  If desired, the simulation can be calibrated with real-life objects so as to obtain absolute thickness values of the material or paint).

Regarding Claim 7, the combinations of Li, Fritz and Chen discloses the method of Claim 1 further comprising:
computing total paint accumulation for the given surface element for a plurality of time periods composing total time for a painting process, wherein computing total paint accumulation for the plurality of time periods determines total paint accumulation for the given surface (Li: [0028], [0030], [0035]:  The simulation is segmented into a series of time steps…… Once all the time steps are completed the simulation determines how many droplets accumulate in each cell and this information can be quantified and/or schematically represented).

Regarding Claim 16, the claim recites the same substantive limitations as Claim 7 and is rejected using the same teachings.

Regarding Claim 8, the combinations of Li, Fritz and Chen discloses the method of Claim 1 further comprising:
computing total paint accumulation on a plurality of surface elements of the model representing the real-world object for a plurality of time periods composing total time for a painting process, wherein computing total paint accumulation on the plurality of surface elements for the plurality of time periods determines total paint accumulation for each of the plurality of surface elements for the painting process (Li: Figures 5, 6, 7, [0028], [0030], [0035], [0036]).

Regarding Claim 17, the claim recites the same substantive limitations as Claim 8 and is rejected using the same teachings.

Regarding Claim 9, the combinations of Li, Fritz and Chen discloses the method of Claim 8 further comprising:
(Li: [0030], [0031]: paint thickness profile);  and
wherein, generating the parameter file further includes:
determining paint process settings to control the given real-world electrostatic paint gun to attain the desired paint accumulation for each of the plurality of surface elements during the painting process (Li: Figure 5, 6, 7, [0028], [0030], [0031], [0032], [0035], [0036]); and
including in the parameter file the determined paint process settings (Li: Figure 5, 6, 7, [0028], [0030], [0031], [0032], [0035], [0036]).

Regarding Claim 10, the combinations of Li, Fritz and Chen discloses the method of Claim 9 further comprising:
iterating determining the paint process settings to determine optimized paint process settings that attain the desired paint accumulation for each of the plurality of surface elements during the painting process (Li: [0009]: a tuner connected to the controller to iteratively simulate dispensing of the material on the object based on movement of the robot, and to adjust dispensing of the material and movement of the robot to obtain a desired material thickness on the object based on the iterative simulations; [0028]: The simulation utilizes the modified Navier-Stokes equations in a step-by-step iterative process).

Regarding Claim 18, the claim recites the same substantive limitations as Claims 9 and 10 and is rejected using the same teachings.

Regarding Claim 11, the combinations of Li, Fritz and Chen discloses the method of Claim 1 further comprising:
based on the generated parameter file, displaying an indication of the determined total paint accumulation (Li: [0012]: representing accumulation of material on the multi-dimensional object for viewing on the display; [0029], [0035])  .

Regarding Claim 19, the claim recites the same substantive limitations as Claim 11 and is rejected using the same teachings.


5.	Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Li et al. hereafter Li (Pub. No.: US 2015/0209960 A1), in view of Fritz et al. hereafter Fritz (Pub. No.: US 2020/0078814 A1), further in view of Chen et al. hereafter Chen (“Research on Spacial Trajectory Optimization for Spray Painting Robot Oriented to 3D Entities”, IEEE, 2018, pp 1231-1236), further in view of Wang et al. hereafter Wang (Patent No.: US 6,256,597 B1).

Regarding Claim 12, the combinations of Li, Fritz and Chen do not explicitly discloses:
wherein the model is a finite element model and the given surface element is a given tessellated element of the finite element model.
Wang discloses 
wherein the model is a finite element model and the given surface element is a given tessellated element of the finite element model (Wang: Figure 6, column 3 lines 20-30: a representative finite element mesh of an object geometry discretized into triangular facets).
Li, Fritz, Chen and Wang are analogous art because they are from the same field of endeavor. All of them relate to painting process.

One of ordinary skill in the art would have been motivated to do this modification in order to achieving a specified deposit thickness on a substrate surface, as suggested by Wang (Wang: column 1 lines 7-9).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Goodman et al. ("Method for Accurate Simulation of Robotic Spray Application Using Empirical Parameterization", IEEE, 1991, pp 1357- 1368) teaches development of an accurate simulator of robotically- applied spray coatings on sculptured surfaces, a tabular technique was developed for representing with arbitrary accuracy the spray pattern from a robot sprayer.
Li et al. ("Paint Deposition Simulation for Robotics Automotive Painting Line", IEEE, 2014, pp 349-354) discloses a paint deposition simulation method developed for the automotive painting line and present the details as how to simulate the paint deposition on the car body with a multi-robot conveyor tracking system.
Ye et al. ("Unsteady numerical simulation of electrostatic spray-painting processes with moving atomizer", 2006, Researchgate, 1-5) conceptually presents a numerical simulation of electrostatic spray-painting with moving atomizer has been performed using a dynamic mesh 
Conner et al. ("Paint Deposition Modeling for Trajectory Planning on Automotive Surfaces", IEEE, 2005, pp 381-392) focused on developing trajectory planning tools for the automotive painting industry by developing computationally tractable analytic deposition models for electrostatic rotating bell (ESRB) atomizers.

7.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127